Order entered March 5, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01099-CR

                ANTOINE DOMINIC POWELL II, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-75327-P

                                     ORDER

      Before the Court is appellant’s motion to supplement the record and reset the

briefing schedule.   Specifically, appellant asks that we order a supplemental

reporter’s record to include an exhibit offered and admitted on May 8, 2019.

      During the May 2019 hearing on appellant’s guilty plea, the State offered

appellant’s judicial confession and stipulation of evidence; in volume 2 of the

reporter’s record, the court reporter notes the document was “retained in the

Court’s jacket.” Our review shows that this document is in the clerk’s record filed
on December 27, 2019 with the Court. Therefore, we DENY appellant’s motion to

the extent he requests a supplemental record with this document.

      We GRANT appellant’s motion to the extent he requests additional time to

review the record and file his brief. We ORDER appellant’s brief due on or before

April 3, 2020.

                                            /s/   LANA MYERS
                                                  JUSTICE